                                UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NORTH CAROLINA
                                      EASTERN DIVISION

                                     NO. 4:17-CR-00040-BR-1



UNITED STATES OF AMERICA

    v.                                                                    ORDER

DEFONTE KENTRIAL WILLIAMS




         This matter is before the court on defendant’s motion to seal his memorandum in support

of his compassionate release motion. (DE # 54.) Nothing in the memorandum itself contains

confidential or sensitive information. Therefore, if defendant wishes the court to consider the

memorandum, it shall be filed publicly within five days. See Local Criminal Rule 55.2(b)(3).

Defendant’s presentence report, Exhibit 2, to the memorandum may remain under seal. The other

exhibits do not contain confidential or sensitive information other than defendant’s date of birth.

Those exhibits may be redacted in accordance with Fed. R. Crim. P. 49.1(a), and the redacted

version(s) shall be filed publicly within three days if defendant wishes the court to consider them.

         The motion to seal is GRANTED IN PART and DENIED IN PART.

         This 2 July 2021.




                                              __________________________________
                                                    W. Earl Britt
                                                    Senior U.S. District Judge
